Citation Nr: 1041855	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a back condition, to include 
both lumbosacral spine and cervical spine disorders.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right hip disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a dental disorder.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for headaches.

5.  Entitlement to service connection for a right shoulder 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to January 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for a right shoulder condition, and denied a request 
to reopen claims of service connection for headaches, as well as 
dental, back, right hip disorders because new and material 
evidence had not been received.  The Veteran timely appealed 
those issues.

During the appeal, the Veteran testified in a Decision Review 
Officer (DRO) hearing in July 2009; a transcript of that hearing 
is associated with the claims file.

The issues of service connection for right hip, dental and back 
disorders, and  headaches are reopened in the instant decision.  
The underlying service connection claims, as well as the 
Veteran's claim of service connection for a right shoulder 
condition, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In an unappealed April 2003 rating decision, the RO denied 
service connection for a right hip disorder.

2.  In an unappealed October 2004 rating decision, the RO denied 
a request to reopen claims of service connection for headaches, 
and for right hip, back and dental disorders.

3.  The evidence received since October 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim of service connection for a 
back disorder, to include both lumbosacral spine and cervical 
spine conditions, and raises a reasonable possibility of 
substantiating the claim.

4.  The evidence received since April 2003 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim of service connection for a right hip 
disorder, and raises a reasonable possibility of substantiating 
the claim.

4.  The evidence received since October 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim of service connection for a 
dental disorder, and raises a reasonable possibility of 
substantiating the claim.

5.  The evidence received since October 2004 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim of service connection for 
headaches, and raises a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for 
a right hip disorder and the October 2004 rating decision denying 
a request to reopen claims of service connection for headaches, 
and for right hip, back and dental disorders are final.  
38 U.S.C.A. § 7105.

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for a back disorder, to include 
both lumbosacral spine and cervical spine conditions, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

3.  New and material evidence has been received, and the claim of 
entitlement to service connection for a right hip disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

4.  New and material evidence has been received, and the claim of 
entitlement to service connection for a dental disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2010).

5.  New and material evidence has been received, and the claim of 
entitlement to service connection for headaches is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable finding with regard to the issues of 
whether new and material evidence has been received to reopen the 
claims of service connection for right hip, back, dental and 
headache disorders, and the finding that a remand for additional 
development of all claims on the merits is required, no further 
discussion of VCAA compliance is required at this time.

Analysis

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran was informed that he had been denied service 
connection for headaches in an October 1981 letter.  That letter 
explained that he had been denied because the evidence did not 
demonstrate that his headaches were incurred in or aggravated by 
military service, or that current disability existed.

The Veteran was denied service connection for a right hip, back, 
and dental disorders in an April 2003 rating decision.  Service 
connection for those disorders was denied due to lack of evidence 
of current disability.  The Veteran's claim for headaches was not 
reopened at that time because the evidence received since 1981 
did not demonstrate that the headaches were incurred in or 
aggravated by military service.

In October 2004, the RO continued to deny the claims of service 
connection for back and dental disorders, and continued to reject 
a request to reopen the headache claim.

The evidence of record at the time of that April 2003 rating 
decision last denying the right hip claim consisted of the 
Veteran's service treatment records and VA treatment records 
through December 2002.  The Veteran's service treatment records 
include an induction examination from October 1971 at which time 
the right hip was noted as being normal.  Normal right hip 
findings were again noted in 
physical examinations dated in September 1974 and September 1977.  

The VA treatment records from January to December 2002 
demonstrated continued complaints of right hip pain.

Following the April 2003 rating decision, the evidence received 
includes statements from the Veteran and lay testimony from his 
July 2009 DRO hearing, as well as VA treatment records from 
December 2002 through February 2008.  As pertinent to the appeal, 
the Veteran has testified and stated at various times throughout 
the appeal period that each of his claimed disabilities stem from 
a basic training grenade accident in 1971 that occurred at Fort 
Dix.  At such time, he was knocked unconscious and was in a coma 
for a period of time.  He also has asserted that his claimed 
disabilities are the result of a jeep accident that occurred 
while he was stationed at Schofield Barracks on Oahu, Hawaii.  
The Veteran has also stated that he was treated for right hip 
pain during service, at Fort Hood, Texas.

The evidence of record at the time of that October 2004 rating 
decision last denying service connection for back and dental 
disorders, and rejecting a request to reopen a claim of service 
connection for headaches consisted of the Veteran's service 
treatment records and VA treatment records through December 2002.  
The Veteran's service treatment records include an induction 
examination from October 1971 at which time the Veteran's spine 
was noted as being normal.  It also appears that the Veteran's 
teeth were normal at induction as well, and he was not 
objectively noted as having headaches at that time.  The Veteran 
indicated, however, that he did not know whether he had severe or 
frequent headaches at his induction examination, though he denied 
any recurrent back pain.  

In 1972, the Veteran's dental records appear to demonstrate that 
he lost four front teeth and that a bridge was made.  He also 
complained of sore gums in 1972.  The Veteran was seen in 1973, 
but no notations were made as to the treatment provided.  In 
1974, it again appears that the Veteran was missing four front 
teeth.

In February 1973, the Veteran was seen at Tripler Army Medical 
Center with complaints of a headache and backache.  Those 
symptoms, however, were associated with a flu syndrome.  The 
Veteran again underwent physical examinations in September 1974 
and September 1977.  During those examinations, the Veteran's 
back was normal, and he denied any headaches or recurrent back 
pain in reports of medical history completed in connection with 
the examinations.  

The VA treatment records from January to December 2002 reflect 
continued complaints of recurrent headaches, right hip pain and 
on and off back pain.  However, it was noted that the Veteran had 
a prior surgery for a cranium fracture after he was assaulted, 
and that he had intracranial bleeding.  The timeframe of such 
assault was not noted.  Additionally, in January 2002, the 
Veteran requested a referral because of a cracked front tooth.  
In March 2002, the Veteran reported that he had a "new onset 
[of] severe lower back pain radiating down the hip to the right 
knee."  He was noted as not having had recent back pain prior to 
that time.

Following the October 2004 rating decision, the evidence received 
includes statements from the Veteran and lay testimony from his 
July 2009 DRO hearing.  Again, he contends that each of his 
claimed disabilities are due to a basic training grenade accident 
in 1971 at Fort Dix, where he was knocked unconscious and was in 
a coma for a period of time, or the result of a jeep accident 
while he was stationed at Schofield Barracks on Oahu, Hawaii.  

In a June 2004 statement, the Veteran indicated that he suffered 
from "post concussion syndrome," with associated headaches, 
neck pain and right shoulder muscle spasms.  He further stated 
that while stationed in Hawaii at Schofield Barracks, he was in 
an accident where he lost his four front teeth and that he now 
had to wear a bridge and has sore gums.  He stated that while he 
was at Fort Dix, he was injured when he was hit by a sulfur 
grenade that blinded him for a month.  He finally stated that he 
had pinched nerves in his right shoulder and that he had to wear 
a soft cervical collar.

In a July 2004 statement, the Veteran reported that he had head 
injuries and became blinded for a time as a result of that 
grenade accident, and that he has had a headache since that time.  
He indicated that his mouth was hurt in an accident during field 
training and his front four teeth were replaced at the Army field 
hospital.  The Veteran stated that he was treated for headaches, 
neck, right shoulder and right hip pain, during service at Fort 
Hood, Texas.

The Veteran's VA treatment records indicate diagnoses of 
osteoarthritis of the spine, cervical spine degenerative joint 
disease (DJD), and myofascial pain of the cervical paraspinals.  
The Veteran has additionally complained of right hip and shoulder 
pain, as well as headaches, throughout the appeal period.  

In a November 2003 treatment note, the Veteran reported having 
had intermittent back pain for 30 years since he was hit with a 
grenade in 1971.  In December 2003, the Veteran stated that he 
was hit by a grenade in service and had his four front teeth 
knocked out.  In December 2004, he indicated that he has had back 
pain and headaches since 1971.  

Treatment records from Fort Dix in 1973 were again associated 
with the claims file, which do not reveal any treatment for a 
grenade injury.  

At his July 2009 hearing, the Veteran clarified that his right 
hip and teeth were injured during a 1972 jeep accident while he 
was stationed at Schofield Barracks in Oahu, Hawaii.  He further 
clarified that his right shoulder, back and headaches stemmed 
from the 1971 grenade injury.  The Veteran stated that the 
grenade accident blinded him for 45 days, his eyebrows were blown 
off, and he had a leg brace on and 28 stitches to his head.  He 
indicated that he was an inpatient at Tripler Army Medical Center 
for 45 days as a result of that accident.

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Back Disorder, to include lumbosacral and cervical spine 

In this case, the claim of service connection for a back 
disorder, to include lumbosacral and cervical spine conditions, 
was last denied in an October 2004 rating decision, and the 
Veteran was notified of that decision.  He did not appeal that 
determination.  Accordingly, that October 2004 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  Therefore, new and material evidence is required 
to reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The basis for the denial of the claim by the RO was the absence 
of evidence of a current disability.  It was noted that the 
Veteran's VA treatment records and his service treatment records 
were negative for any back condition.  (See April 2003 rating 
decision, which was confirmed by the RO in October 2004 rating 
action at issue).

Thus, the evidence received since that time should directly 
relate to whether the Veteran has been diagnosed with a current 
back disorder or whether there is any evidence of a back disorder 
in service.  

The Board notes that the Veteran has been diagnosed with cervical 
spine DJD as well as osteoarthritis of the spine.  As the medical 
evidence as well as the Veteran's contentions of a "back" 
injury are broad and non-specific, the Board finds that the 
evidence of record relates to the Veteran's cervical and lumbar 
spines.  Additionally, the Veteran indicated that his back pain 
began in service.  Such evidence is lay testimony that the 
Veteran's condition existed while in service.

Given that the above noted evidence was not of record prior to 
the last final rating decision, is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for a back 
condition, to include lumbarsacral and cervical spine conditions, 
the Board finds that the evidence received since April 2003 is 
new and material, and the Veteran's claim of service connection 
for a back condition, to include lumbosacral and cervical spine 
disorders, is reopened.  See 38 C.F.R. § 3.156(a).  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disorder

In this case, the claim of service connection for a right hip 
disorder was denied in an April 2003 rating decision, and the 
Veteran was notified of that decision in a June 10, 2003 letter.  
He did not file a notice of disagreement within one year of that 
decision, instead filing a new claim for several conditions which 
was received on June 15, 2004-outside of the one year period and 
which did not express any disagreement with the prior April 2003 
rating decision.  Accordingly, that April 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  Therefore, new and material evidence is required 
to reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the April 2003 rating decision, the Veteran was denied service 
connection for his right hip disorder because there was no 
evidence of current disability.  The rating decision noted that 
the Veteran's VA treatment records of record at that time and his 
service treatment records were negative for any right hip 
condition.  Thus, the evidence received since that time should 
directly relate to whether the Veteran has been diagnosed with a 
current right hip condition or whether there is any evidence of a 
right hip condition in service.  

The Board notes that the evidence received since April 2003 
demonstrates that the Veteran has been diagnosed with arthritis 
of the right hip.  Additionally, his lay testimony indicates that 
he injured his right hip during a grenade accident in 1971.  
Thus, the lay evidence speaks to both current disability and in-
service incurrence, both unestablished facts necessary to 
substantiate the claim.  

Given that the above noted evidence was not of record prior to 
the April 2003 rating decision, is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for a right hip 
disorder, the Board finds that the evidence received since April 
2003 is new and material, and the Veteran's claim of service 
connection for a right hip disorder is reopened.  See 38 C.F.R. 
§ 3.156(a).  In reaching this conclusion, the benefit of the 
doubt doctrine has been appropriately applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disorder

In this case, the claim of service connection for a dental 
disorder was last denied in an unappealed October 2004 rating 
decision.  Accordingly, that April 2003 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  Therefore, new and material evidence is required to 
reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was denied service connection for his dental disorder 
because there was no evidence of current disability.  The RO 
noted that the Veteran's VA treatment records of record at that 
time and his service treatment records were negative for any 
disabling dental condition.  (See April 2003 rating decision that 
was confirmed by the last final rating action in October 2004).  

The Board notes that the service treatment records appear to 
indicate that there was a loss of the Veteran's four front teeth 
during military service in 1972.  The Veteran was given a bridge 
at that time.  He complained of sore gums at that time.  
Additionally, he has indicated on appeal that he has worn a 
bridge since that time and that his gums have been sore since 
service.  This constitutes new and material evidence of a 
continuity of symptomatology since the injury in service, which 
is an unestablished fact necessary to substantiate the claim.  

Additionally, the Veteran has stated that his teeth were knocked 
out as a result of his jeep accident on Oahu, Hawaii, or 
alternatively, as a result of his grenade accident.  Either 
incident would necessarily involve trauma.  Moreover, as the 
Veteran has indicated that he currently wears a bridge and the 
evidence demonstrates that he was seen for a cracked tooth, 
current disability is shown.  For all of these reasons, the Board 
finds that the evidence received since April 2003 is new and 
material evidence, and the Veteran's claim of service connection 
for a dental disorder is reopened.  See 38 C.F.R. § 3.156(a).  In 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Headaches 

In this case, the claim of service connection for headaches was 
last denied in an unappealed October 2004 rating decision.  That 
determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material 
evidence is required to reopen the claim, regardless of how the 
RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In rejecting the request to reopen the claim, the RO noted that 
the Veteran's VA treatment records noted that there was no 
evidence relating the current headaches to active service.  (See 
April 2003 rating decision confirmed by the RO in the October 
2004 action at issue.)  

The Veteran's lay testimony from throughout the appeal period 
indicates that he has had headaches since he was injured during 
the grenade accident in 1971 at Fort Dix, New Jersey.  He 
indicated that he injured his head as a result of that accident 
and had headaches ever since.  The Veteran also indicated that he 
sought treatment for his headaches at Fort Hood, Texas.  Such 
evidence relates directly to the origination of and continuity of 
symptomatology of the Veteran's headaches, and thus, relate to 
whether the Veteran's headaches were incurred in or aggravated by 
service.

Given that the above noted evidence was not of record prior to 
the October 2004 rating decision, is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for headaches, the 
Board finds that the such evidence is new and material.  
Accordingly, the Veteran's claim of service connection for 
headaches is reopened.  See 38 C.F.R. § 3.156(a).  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim of 
service connection for a back disorder, to include lumbosacral 
spine and cervical spine conditions, is reopened, and to that 
extent only is the appeal granted.

New and material evidence having been received, the claim of 
service connection for a right hip disorder is reopened, and to 
that extent only is the appeal granted.

New and material evidence having been received, the claim of 
service connection for a dental disorder is reopened, and to that 
extent only is the appeal granted.

New and material evidence having been received, the claim of 
service connection for headaches is reopened, and to that extent 
only is the appeal granted.


REMAND

As discussed above, the claims of service connection for back, 
right hip, dental and headache disorders are now reopened.  
However, the Board finds that additional development is necessary 
in this case before such claims may be decided on the merits.  
Similarly, additional development is also necessary with respect 
to the Veteran's right shoulder claim. 

The Veteran indicated in his July 2009 DRO hearing that he sought 
treatment for injuries to right hip and teeth as a result of a 
jeep accident in Oahu, Hawaii.  The Board notes that the records 
request response from October 2006 indicated that a year time-
frame was necessary, as well as the name and location, in order 
to search for the records.  No follow-up was done, and no finding 
of unavailability was made as to the futility of searching for 
these records.  Thus, the Board finds that further attempts to 
locate these records should be made on remand.  See 38 U.S.C.A. § 
5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, the Board notes that in July 2004 the Veteran 
indicated that he was treated at Fort Hood, Texas for his 
headaches, neck pain, right shoulder and hip injuries.  It is 
unclear as to whether the Veteran was treated at the Army 
hospital there.  Thus, the Board finds that further attempts to 
locate these records should be made on remand.  

Furthermore, the Veteran's service personnel records, which do 
not appear to have been requested, should also be obtained, as 
they may provide further information as to when and where the 
Veteran was stationed in Hawaii and Fort Hood, Texas.  

The Veteran has also indicated that he was involved in a grenade 
accident during basic training at Fort Dix, New Jersey, in 1971.  
He has, at different times throughout the record, indicated that 
he lost his four front teeth as a result of that accident.  He 
also asserts that he injured his back, hip, and shoulder, due to 
that incident, and that he has had headaches since that time as 
well.  The Veteran specifically indicated that as a result of 
that grenade accident he was knocked unconscious and was in a 
coma for a period of time.  He reported that he had head trauma 
and received stitches due to this accident.  He indicated that he 
spent approximately 45 days in Tripler Army Medical Center 
following the accident.  

The Board notes that treatment records from Tripler Army Medical 
Center do not show that the Veteran was ever treated in 1971 or 
1973 for any head injury or grenade accident.  However, given 
that the Veteran is competent to relate that this incident 
occurred in service, the Board finds that an examination is 
necessary in this case.  See 38 C.F.R. § 3.159(c) (4); McLendon 
v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Additionally, the Veteran has also claimed at times during the 
appeal period that all of his injuries were the result of a jeep 
accident that occurred in Oahu, Hawaii, when he was stationed at 
the Schofield Barracks.  Thus, the examination should also 
discuss the Veteran's claimed disabilities as it relates to that 
incident as well.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice, which 
is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), on how to 
substantiate his claim of service connection 
for a back condition, to include both 
lumbosacral spine and cervical spine 
conditions, a right hip condition, a dental 
condition, a right shoulder condition, and 
headaches.  

2.  Attempt to locate the Veteran's service 
personnel records, through official sources, 
and associate them with the claims file.  If 
his service personnel records cannot be found 
and such further attempts to obtain those 
documents would be futile, such should be 
noted in the claims folder via a formal 
finding of unavailability, and the Veteran 
should be notified of the negative search.



3.  Attempt to obtain the Veteran's 
hospitalization and treatment records from 
the Schofield Barracks service hospital, or 
other Army service treatment hospital located 
on Oahu, Hawaii, and associate them with the 
Veteran's claims file.  The Veteran's service 
personnel records should be used in order to 
provide particularized information necessary 
to make this request if such can be of 
assistance- if necessary, contact the Veteran 
and request that he furnish approximate dates 
of treatment.  Any negative search should be 
noted in the record and communicated to the 
Veteran.  

4.  Attempt to obtain the Veteran's 
hospitalization and treatment records from 
the Fort Hood service hospital and associate 
them with the Veteran's claims file.  The 
Veteran's service personnel records should be 
used in order to provide particularized 
information necessary to make this request if 
such can be of assistance- if necessary, 
contact the Veteran and request that he 
furnish approximate dates of treatment.  Any 
negative search should be noted in the record 
and communicated to the Veteran.  

5.  Obtain any relevant VA treatment records 
from the Cambridge/Baltimore VA Medical 
Center, or any other VA medical facility that 
the Veteran may have been treated, at since 
February 2008 and associate those records 
with the claims folder.

6.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
in order to determine the nature of the 
Veteran's back (to include both lumbar and 
cervical spine), right hip and right shoulder 
disorders and obtain an opinion as to whether 
those disorders are related to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including x-
rays, and the results reported in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any lumbar 
spine, cervical spine, right hip, and right 
shoulder disorder, to include any arthritic 
condition of those noted areas, found.  

For each diagnosed condition, the examiner 
must opine as to whether that diagnosed 
condition is more likely, less likely, or at 
least as likely as not (50 percent or greater 
probability) due to military service, to 
include any grenade accident in 1971 or any 
jeep accident in service.  The examiner 
should also discuss any cranial assault that 
the Veteran may have suffered following 
service in his or her discussion as it 
pertains to a right shoulder or cervical 
spine condition.  

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

7.  Schedule the Veteran for a dental 
examination with an appropriate examiner in 
order to evaluate the current nature and 
etiology of his claimed dental disorder.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner is 
asked to state the current diagnosis for any 
dental disorder found, to include whether the 
Veteran has any loss of tooth due to loss of 
maxilla or mandible bone due to trauma or 
disease such as osteomyolitis, treatable 
carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, or periodontal 
disease.  If so, he should state whether such 
is more likely, less likely, or at least as 
likely as not (50 percent or greater 
probability) due to military service, to 
include any grenade accident in 1971 or any 
jeep accident in service.

The examiner is also asked to specifically 
interpret the Veteran's service dental 
treatment records and indicate whether the 
Veteran, in fact, lost his four front teeth 
in 1972, as it appears.  Moreover, the 
examiner should state whether such teeth were 
filled or extracted (and when such treatment 
occurred), or whether the Veteran was fitted 
with a prosthesis (such as a bridge) as a 
result of any additional pathology that 
developed after 180 days of the Veteran's 
entrance into service, to include any trauma 
that the Veteran may have had as a result of 
a grenade or jeep accident.

All opinions must be accompanied by a clear 
rationale.  
If the examiner opines that any of the above 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

8.  Schedule the Veteran for a neurological 
examination with an appropriate examiner in 
order to evaluate the current nature and 
etiology of his headache condition.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner is 
asked to state the current diagnosis for any 
headache condition found.  The examiner is 
then asked to opine as to whether such 
condition arose more likely, less likely, or 
at least as likely as not (50 percent or 
greater probability) due to military service, 
to include any grenade accident in 1971 or 
jeep accident.  The examiner is also asked to 
discuss any post-service cranial assault or 
trauma as a result of that assault in 
relation to the Veteran's headache condition.

If such is not related to military service, 
the examiner is also asked to state whether 
such condition is more likely, less likely, 
or at least as likely as not due to the 
Veteran's claimed cervical spine condition, 
or any other claimed condition, or whether 
such condition is aggravated beyond the 
normal progression of that disease by any of 
his service-connected or claimed conditions.

If the examiner opines that any of the above 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

9.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for a back condition, to include 
lumbarsacral spine and cervical spine 
conditions, a right hip condition, a dental 
condition, a right shoulder condition, and 
headaches.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


